Christopher Medina (Cross-
                                                               Appellant), Richard Medina,
                                                                          and /s



                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 16, 2014

                                   No. 04-14-00360-CV

                                 Jennifer L. ZUNIGA,
                                Appellant/Cross-Appellee

                                            v.

       Christopher MEDINA (Cross-Appellant), Richard Medina, and Shelly Medina,
                                    Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-10872
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
       Craig Carter's Notification of Late Reporter's Record is hereby GRANTED. Time is
extended to August 15, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court